



WHEN RECORDED RETURN TO:
THOMPSON & KNIGHT LLP
1722 ROUTH STREET, SUITE 1500
DALLAS, TEXAS 75201-4533
ATTENTION: MATTHEW H. SWERDLOW
MODIFICATION AGREEMENT


This MODIFICATION AGREEMENT (this “Agreement”) dated effective as of January 17,
2020 is by and among STRATUS KINGWOOD PLACE, L.P., a Texas limited partnership
(“Borrower”), STRATUS PROPERTIES INC., a Delaware corporation (“Guarantor”)
(Borrower and Guarantor herein sometimes called “Loan Parties” or “Loan Party”,
as the context may require), and COMERICA BANK, a Texas banking association
(“Lender”).
W I T N E S S E T H:


WHEREAS, the following documents have previously been executed and delivered by
Borrower to Lender, relating to a loan (the “Loan”) from Lender to Borrower in
the original principal amount of $32,870,000, each dated December 6, 2018:
A.Construction Loan Agreement (the “Loan Agreement”);
B.Installment Note (the “Note”) in the stated principal amount of $32,870,000
and payable to Lender;
C.Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (the “Security Instrument”) covering certain real property and personal
property described therein (the “Property”), recorded at Clerk’s File No.
2018116194, Real Property Records of Montgomery County, Texas;
D.Assignment of Rents and Leases (the “Assignment”), recorded at Clerk’s File
No. 2018116195, Real Property Records of Montgomery County, Texas;
E.Collateral Assignment of Contracts and Plans and Other Agreements Affecting
Real Estate (the “Collateral Assignment”);
the instruments described above and all other documents evidencing, securing or
otherwise executed in connection with the Loan, including the Guaranty and
Environmental Indemnity (each as defined below), being herein collectively
called the “Loan Documents”;
WHEREAS, Guarantor has guaranteed certain obligations of Borrower pursuant to
the Guaranty (the “Guaranty”) of even date with the Note in favor of Lender;






        1





--------------------------------------------------------------------------------



WHEREAS, Borrower and Guarantor also executed and delivered to Lender, that
certain Environmental Indemnity Agreement (the “Environmental Indemnity”) of
even date with the Note in favor of Lender;
WHEREAS, Borrower has requested that Lender increase the committed amount of the
Loan by $2,500,000 for a total loan amount of $35,370,000, and Lender is willing
to do so on the terms and conditions hereinafter set forth;
WHEREAS, contemporaneously herewith Borrower has executed and delivered to
Lender that certain Amended and Restated Installment Note (the “Amended and
Restated Installment Note”) in the stated principal amount of $35,370,000, in
substitution of the Original Note;
WHEREAS, Lender is the owner and holder of the Original Note and the Amended and
Restated Installment Note, and Borrower is the owner of the Property as more
particularly described on Exhibit A attached hereto and made a part hereof;
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.Defined Terms. Capitalized terms not otherwise defined herein shall have the
same definition as set forth in the Loan Agreement. This Agreement and the
Amended and Restated Installment Note constitute “Loan Documents”, as such term
is defined in the Loan Agreement or defined in any of the other Loan Documents.
2.Substitution of Note. Lender acknowledges receipt of the Amended and Restated
Installment Note and confirms that the Amended and Restated Installment Note is
in substitution for (and not in addition to) the Original Note. From and after
the date hereof, all references in the Loan Documents to the “Note” or any
similar reference shall mean the Amended and Restated Installment Note and all
references to the “Loan” or similar reference contained in the Loan Documents
are hereby amended to reflect the Loan in the principal amount of $35,370,000.
3.Loan Increase. Effective as of the date hereof, the total committed amount of
the Loan is increased by $2,500,000 (the “Loan Increase”) to $35,370,000 (the
“Loan”). Borrower and Lender hereby acknowledge that the unpaid balance of the
Amended and Restated Installment Note as of the date hereof is $24,536,351.44.
The amount of $10,833,648.56 remains available to be funded under the Loan in
accordance with the terms of the Loan Documents.
4.Origination Fee. As consideration for the Loan Increase, contemporaneously
with the execution and delivery of this Agreement and as a condition to its
effectiveness, Borrower shall pay to Lender a loan origination fee in the amount
of $25,000.00 in immediately available funds.
5.Modifications of Loan Documents.




        2





--------------------------------------------------------------------------------



(a)All references in the Loan Documents to “32,870,000” are hereby replaced with
“35,370,000”.
(b)The Budget attached to the Loan Agreement as Exhibit B is hereby deleted in
its entirety and the Budget attached hereto as Exhibit B is substituted
therefor. To the extent of any discrepancy in figures contained in the Loan
Documents prior to the amendment by this Agreement and the figures contained in
the Budget attached hereto, the Budget attached hereto shall control.
(c)The definition of “Contractor” in the Loan Agreement is hereby amended to
also include “Brazos Contractors & Development, Inc., a Texas corporation”.
(d)All references to the defined term “Land” in the Loan Documents or similar
reference to a legal description contained in the Loan Documents, including,
without limitation, to the defined term “Land” in the Security Instrument, the
Loan Agreement and the Environmental Indemnity Agreement shall hereafter mean
the land more particularly described on Exhibit A attached hereto. Borrower
hereby represents that the legal description attached as Exhibit A hereto
contains the same land as the defined term “Land” as it was previously defined
in the Loan Documents prior to the date hereof.
6.Release of Lender. Loan Parties hereby release, remise, acquit and forever
discharge Lender, together with its respective agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, employees, subsidiary entities, parent
entities, and related business divisions, past and present (all of the foregoing
hereinafter called the “Released Parties”), from any and all actions and causes
of action, judgments, executions, suits, debts, claims, demands, liabilities,
obligations, damages and expenses of any and every character, known or unknown,
direct and/or indirect, at law or in equity, of whatsoever kind or nature,
whether heretofore or hereafter accruing, for or because of any matter or things
done, omitted or suffered to be done by any of the Released Parties prior to and
including the date hereof, and in any way directly or indirectly arising out of
or in any way connected to this Agreement or any Loan Document, or any of the
transactions associated therewith, or the Property, including specifically but
not limited to claims of usury, lack of consideration, fraudulent conveyance and
lender liability. THE FOREGOING RELEASE INCLUDES ACTIONS AND CAUSES OF ACTION,
JUDGMENTS, EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS,
DAMAGES AND EXPENSES ARISING AS A RESULT OF THE NEGLIGENCE (BUT NOT TO THE
EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH RELEASED
PARTY) OF ONE OR MORE OF THE RELEASED PARTIES.
7.Representations of Borrower. Borrower hereby represents and warrants that
(a) Borrower owns the Property; (b)  the Loan Documents to which Borrower is a
party and this Agreement constitute the legal, valid and binding obligations of
Borrower enforceable in accordance with their terms, subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other laws
applicable to creditors’ rights or the collection of




        3





--------------------------------------------------------------------------------



debtors’ obligations generally; (c) the execution and delivery of this Agreement
by Borrower do not contravene, result in a breach of or constitute a default
under any deed of trust, deed to secure debt, mortgage, loan agreement,
indenture or other contract, agreement or undertaking to which Borrower is a
party or by which Borrower or any of its properties may be bound (nor would such
execution and delivery constitute such a default with the passage of time or the
giving of notice or both) and do not violate or contravene any law, order,
decree, rule or regulation to which Borrower is subject; (d) to the best of
Borrower’s knowledge there exists no uncured default under the Loan Documents;
(e) to the best of Borrower’s knowledge, there are no offsets, claims or
defenses to the Loan Documents; and (f) there has been no change in the
organizational structure of Borrower since the date of the closing of the Loan
and Borrower is currently duly organized and legally existing under the laws of
its state of organization. Borrower agrees to indemnify and hold Lender harmless
against any loss, claim, damage, liability or expense (including without
limitation reasonable attorneys' fees actually incurred) incurred as a result of
any representation or warranty made by Borrower herein proving to be untrue in
any material respect.
8.Representations of Guarantor. Guarantor hereby represents and warrants that
(a)  the Loan Documents to which Guarantor is a party and this Agreement
constitute the legal, valid and binding obligations of Guarantor enforceable in
accordance with their terms, subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium and other laws applicable to creditors’ rights
or the collection of debtors’ obligations generally; (b) the execution and
delivery of this Agreement by Guarantor do not contravene, result in a breach of
or constitute a default under any deed of trust, deed to secure debt, mortgage,
loan agreement, indenture or other contract, agreement or undertaking to which
Guarantor is a party or by which Guarantor or any of its properties may be bound
(nor would such execution and delivery constitute such a default with the
passage of time or the giving of notice or both) and do not violate or
contravene any law, order, decree, rule or regulation to which Guarantor is
subject; (c) to the best of Guarantor’s knowledge there exists no uncured
default under the Loan Documents; and (d) to the best of Guarantor’s knowledge,
there are no offsets, claims or defenses to the Loan Documents. Guarantor agrees
to indemnify and hold Lender harmless against any loss, claim, damage, liability
or expense (including without limitation reasonable attorneys' fees actually
incurred) incurred as a result of any representation or warranty made by
Guarantor herein proving to be untrue in any material respect.
9.Additional Documentation. Loan Parties, upon request from Lender, agree to
execute such other and further documents as may be reasonably necessary or
appropriate to consummate the transactions contemplated herein or to perfect the
liens and security interests intended to secure the payment of the Loan.
10.Default. If any Loan Party shall fail to keep or perform any of the covenants
or agreements contained herein or if any statement, representation or warranty
contained herein proves to have been false or misleading in any material respect
as of the date made, Borrower shall be deemed to be in default under the Loan
Documents and Lender shall be entitled at its option to exercise any and all of
the rights and remedies granted pursuant to the Loan Documents or to which
Lender may otherwise be entitled, whether at law or in equity.




        4





--------------------------------------------------------------------------------



11.Recordation; Title Insurance. Contemporaneously herewith, Lender will deliver
this Agreement for recording in the appropriate records of the county where the
Property is located at Borrower’s expense and Borrower shall, at its sole cost
and expense, obtain and deliver to Lender new Title Insurance insuring the lien
of the Security Instrument as modified hereby, together with such endorsements
as Lender may reasonably require, in the amount of the Amended and Restated
Installment Note and otherwise in form and content acceptable to Lender.
12.Ratification of Loan Documents. Except as provided herein, the terms and
provisions of the Loan Documents shall remain unchanged and shall remain in full
force and effect. The Loan Documents, as modified and amended hereby, are hereby
ratified and confirmed in all respects. All liens, security interests, mortgages
and assignments granted or created by or existing under the Loan Documents
continue, unabated, in full force and effect, to secure Borrower’s obligation to
repay the Note. All references in any of the Loan Documents to a Loan Document
shall hereafter refer to such Loan Document as amended hereby.
13.Integration. This Agreement supersedes and merges all prior and
contemporaneous promises, representations and agreements with respect to the
matters set forth herein. No modification of this Agreement or any waiver of
rights hereunder shall be effective unless made by supplemental agreement, in
writing, executed by Lenders and Loan Parties. Lenders and Loan Parties further
agree that this Agreement may not in any way be explained or supplemented by a
prior, existing or future course of dealings between the parties or by any
prior, existing, or future performance between the parties pursuant to this
Agreement or otherwise.
14.Costs and Expenses. Contemporaneously with the execution and delivery of this
Agreement and as a condition to its effectiveness, Borrower shall pay, or cause
to be paid, all costs and expenses incident to the preparation hereof and the
consummation of the transactions specified herein, including without limitation,
any Title Insurance and Title Insurance endorsement charges, recording fees and
fees and expenses of legal counsel to Lender.
15.Severability. If any covenant, condition, or provision herein contained is
held to be invalid by final judgment of any court of competent jurisdiction, the
invalidity of such covenant, condition, or provision shall not in any way affect
any other covenant, condition or provision herein contained.
16.Time of the Essence. It is expressly agreed by the parties hereto that time
is of the essence with respect to this Agreement.
17.Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all parties hereto had signed the same document. All
such counterparts shall be construed together and shall constitute one
instrument, but in making proof hereof it shall only be necessary to produce one
such counterpart.
18.Successors and Assigns. The terms and provisions hereof shall be binding upon
and inure to the benefit of the parties hereto, their successors and assigns.






        5





--------------------------------------------------------------------------------



19.CHOICE OF LAW AND VENUE. SECTION 9.12 OF THE LOAN AGREEMENT IS HEREBY
INCORPORATED BY REFERENCE INTO THIS AGREEMENT AS IF THE SAME WERE CONTAINED
HEREIN.
20.Notice of Final Agreement. Loan Parties and Lender hereby take notice of and
agree to the following:
A.PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND COMMERCE CODE, A
LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS $50,000 IN VALUE IS
NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
BOUND OR BY THAT PARTY'S AUTHORIZED REPRESENTATIVE.
B.PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS AND COMMERCE CODE, THE
RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED
SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE
PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN DOCUMENTS.
C.THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES THERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
IN WITNESS WHEREOF, Loan Parties and Lender have executed this Agreement on the
respective dates of acknowledgement to be effective as of the date first above
written.
REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURE PAGES FOLLOW






        6






--------------------------------------------------------------------------------





SIGNATURE PAGE OF BORROWER TO
MODIFICATION AGREEMENT




STRATUS KINGWOOD PLACE, L.P., a Texas limited partnership


By: Stratus Northpark, L.L.C., a Texas limited liability company, General
Partner


        
        By: /s/ Erin D. Pickens   
         Erin D. Pickens, Senior Vice President


STATE OF TEXAS  § 
           §
COUNTY OF TRAVIS §


This instrument was acknowledged before me on January 15, 2020, by Erin D.
Pickens, Senior Vice President of Stratus Northpark, L.L.C., a Texas limited
liability company, as General Partner of STRATUS KINGWOOD PLACE, L.P., a Texas
limited partnership, on behalf of said partnership.




[SEAL]
/s/ Jenny Foster 
Notary Public, State of Texas




Jenny Foster  
(printed name)
My commission expires:
04-13-2022.




        





--------------------------------------------------------------------------------



SIGNATURE PAGE OF GUARANTOR TO
MODIFICATION AGREEMENT


STRATUS PROPERTIES INC.,
a Delaware corporation




By: /s/ Erin D. Pickens 
Erin D. Pickens, Senior Vice President


STATE OF TEXAS  § 
           §
COUNTY OF TRAVIS §


This instrument was ACKNOWLEDGED before me this 15th day of January, 2020, by
Erin D. Pickens, Senior Vice President of STRATUS PROPERTIES INC., a Delaware
corporation, on behalf of said corporation.


[SEAL]
/s/ Jenny Foster 
Notary Public, State of Texas




Jenny Foster  
(printed name)
My commission expires:
04-13-2022.




        






--------------------------------------------------------------------------------



SIGNATURE PAGE OF LENDER TO
MODIFICATION AGREEMENT


LENDER:


COMERICA BANK


By: /s/ Elaine Houston    
Name: Elaine Houston
Title: Vice President


STATE OF TEXAS  § 
           §
COUNTY OF HARRIS §


This instrument was acknowledged before me on January 16, 2020, by Elaine
Houston, Vice President of COMERICA BANK, a Texas banking association, on behalf
of said banking association.
[SEAL]
/s/ Sarah Hanes    
Notary Public, State of Texas




        






--------------------------------------------------------------------------------



EXHIBIT A
(Legal Description of Property)
(Omitted pursuant to Item 601(a)(5) of Regulation S-K)






--------------------------------------------------------------------------------



EXHIBIT B
(Substitute Budget)
(Omitted pursuant to Item 601(a)(5) of Regulation S-K)

